     Case 1:20-cr-00189-RJJ ECF No. 95, PageID.318 Filed 04/30/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



UNITED STATES OF AMERICA,

                 Plaintiff,
                                                                CASE NO. 1:20-cr-189
v.
                                                                HON. ROBERT J. JONKER
EILAND KWEST JOHNSON,

            Defendant.
______________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties,

and no objection has been made thereto within the time required by law. Based on this, and on the

Court’s review of all matters of record, including the audio transcript of the plea proceedings, IT

IS ORDERED that:

         1.      The Report and Recommendation of the Magistrate Judge (ECF No. 91) is

         approved and adopted as the opinion of the Court. (The actual plea hearing occurred

         April 13, 2021, not April 12 as recited in the R&R).

         2.      Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the

         charge set forth in Count 1 of the Superseding Indictment.

         3.      Defendant shall remain detained pending sentencing on August 3, 2021.


Dated:        April 30, 2021                  /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
